



PLEDGE AND SECURITY AGREEMENT
This PLEDGE AND SECURITY AGREEMENT, dated as of November 14, 2016 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this "Agreement"), made by and between NLKW Holding, LLC, a
Delaware limited liability company (the "Grantor"), in favor of Valhi, Inc., a
Delaware corporation, (the "Secured Party").
WHEREAS, on the date hereof, the Secured Party has agreed to advance credit and
make loans to the Grantor in an aggregate unpaid principal amount not exceeding
$50 million dollars (the "Loans"), evidenced by that certain Loan Agreement of
even date herewith (as amended, supplemented or otherwise modified from time to
time, the "Loan Agreement") made by the Grantor and payable to the order of the
Secured Party;
WHEREAS, this Agreement is given by the Grantor in favor of the Secured Party to
secure the payment and performance of all of the Secured Obligations; and
WHEREAS, it is a condition to the obligations of the Lender to make the Loans
under the Loan Agreement that the Grantor execute and deliver this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Definitions.
 (a) Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.
 (b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement or in the UCC. However, if a
term is defined in Article 9 of the UCC differently than in another Article of
the UCC, the term has the meaning specified in Article 9.
 (c) For purposes of this Agreement, the following terms shall have the
following meanings:
"Collateral" has the meaning set forth in Section 2.
"Event of Default" has the meaning set forth in the Loan Agreement.
"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien to which such Collateral is subject
(subject only to liens permitted under the Loan Agreement).
"Proceeds" means "proceeds" as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto.
"Secured Obligations" has the meaning set forth in Section 3.

--------------------------------------------------------------------------------

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of Texas or, when the laws of any other state govern the method or manner
of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.
2. Grant of Security Interest. The Grantor hereby pledges and grants to the
Secured Party, and hereby creates a continuing First Priority lien and security
interest in favor of the Secured Party in and to all of its right, title and
interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
"Collateral"):
 (a) the 35,219,270 shares of common stock of Kronos Worldwide, Inc. ("KWI")
owned by the Grantor as of the date hereof, and any subsequently acquired shares
of KWI common stock, and all Proceeds from such shares;
(b) all replacements, substitutions or distributions (except cash dividends and
other such income distributions with respect to the Collateral as provided in
Section 6(b) of this Agreement) on or proceeds, payments, income and profits of,
records and files relating to any and all of any of the foregoing described in
clause (a) above.
3. Secured Obligations. The Collateral secures the due and prompt payment and
performance of:
 (a) the obligations of the Grantor from time to time arising under the Loan
Agreement, this Agreement, any other Loan Documents or otherwise with respect to
the due and prompt payment of (i) the principal of and premium, if any, and
interest on the Loans (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
attorneys' fees and disbursements, reimbursement obligations, contract causes of
action, expenses and indemnities, whether primary, secondary, direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Grantor under or in respect of the Loan Agreement, this Agreement and any
Loan Documents; and
 (b) all other covenants, duties, debts, obligations and liabilities of any kind
of the Grantor under or in respect of the Loan Agreement, this Agreement, any
other Loan Documents or any other document made, delivered or given in
connection with any of the foregoing, in each case whether evidenced by a note
or other writing, whether allowed in any bankruptcy, insolvency, receivership or
other similar proceeding, whether arising from an extension of credit, issuance
of a letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
and whether primary, secondary, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising, fixed or otherwise (all
such obligations, covenants, duties, debts, liabilities, sums and expenses set
forth in Section 3 being herein collectively called the "Secured Obligations").
4. Perfection of Security Interest and Further Assurances.
 (a) The Grantor shall, from time to time, as may be required by the Secured
Party with respect to all Collateral, take all actions as may be requested by
the Secured Party to perfect the security interest of the Secured Party in the
Collateral, including, without limitation, with respect to all Collateral over
which control may be obtained within the meaning of sections 8-106, 9-104,
9-105, 9-106 and 9-107 of the UCC, section 201 of the federal Electronic
Signatures in Global and National Commerce Act and, as the case may be, section
16 of the Uniform Electronic Transactions Act, as applicable, the Grantor shall
take all actions as may be requested from time to time by the Secured Party so
that control of such Collateral is obtained and at all times held by the Secured
Party. All of the foregoing shall be at the sole cost and expense of the
Grantor.
2

--------------------------------------------------------------------------------

 (b) The Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any relevant jurisdiction any financing statements
and amendments thereto that contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party upon request.
 (c) If the Grantor shall at any time hold or acquire any certificated
securities, promissory notes, tangible chattel paper, negotiable documents or
warehouse receipts relating to the Collateral, the Grantor shall immediately
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.
(d) If the Grantor shall at any time hold or acquire any uncertificated
securities relating to the Collateral, the Grantor shall immediately cause the
issuer thereof either (a) to register the Secured Party as the registered owner
of such securities or (b) to agree in an authenticated record with the Grantor
and the Secured Party that such issuer will comply with instructions with
respect to such securities originated by the Secured Party without further
consent of the Grantor, such authenticated record to be substantially in the
form of Exhibit A attached hereto.
 (e) If any Collateral is at any time in the possession of a bailee, the Grantor
shall promptly notify the Secured Party thereof and, at the Secured Party's
request and option, shall promptly obtain an acknowledgment from the bailee, in
form and substance satisfactory to the Secured Party, that the bailee holds such
Collateral for the benefit of the Secured Party and the bailee agrees to comply,
without further consent of the Grantor, at any time with instructions of the
Secured Party as to such Collateral.
 (f) The Grantor agrees that at any time and from time to time, at the expense
of the Grantor, the Grantor will promptly execute and deliver all further
instruments and documents, obtain such agreements from third parties, and take
all further action, that may be necessary or desirable, or that the Secured
Party may request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder or under any other agreement with respect to any
Collateral.
5. Representations and Warranties. The Grantor represents and warrants as
follows:
 (a) The Collateral has been duly authorized and validly issued, and is fully
paid and non-assessable and subject to no options to purchase or similar
rights.  None of the account debtors or other persons obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral.
3

--------------------------------------------------------------------------------

 (b) At the time the Collateral becomes subject to the lien and security
interest created by this Agreement, the Grantor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement and other liens permitted by the Loan Agreement.
 (c) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.
 (d) It has full power, authority and legal right to borrow the Loans and pledge
the Collateral pursuant to this Agreement.
(e) Each of this Agreement, the Loan Agreement and the other Loan Documents has
been duly authorized, executed and delivered by the Grantor and constitutes a
legal, valid and binding obligation of the Grantor enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally and
subject to equitable principles (regardless of whether enforcement is sought in
equity or at law).
 (f) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the
borrowing of the Loans and the pledge by the Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Loan Agreement, this
Agreement or any other Loan Documents by the Grantor or the performance by the
Grantor of its obligations thereunder.
(g) The execution and delivery of the Loan Agreement, this Agreement and the
other Loan Documents by the Grantor and the performance by the Grantor of its
obligations thereunder, will not violate any provision of any applicable law or
regulation or any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, applicable to the
Grantor or any of its property, or the organizational or governing documents of
the Grantor or any agreement or instrument to which the Grantor is party or by
which it or its property is bound.
 (h) The Grantor has taken all action required on its part for control (as
defined in sections 8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, section 201
of the federal Electronic Signatures in Global and National Commerce Act and, as
the case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable) to have been obtained by the Secured Party over all Collateral with
respect to which such control may be obtained pursuant to the UCC. No person
other than the Secured Party has control or possession of all or any part of the
Collateral.
6. Voting, Distributions and Receivables.
 (a) The Secured Party agrees that unless an Event of Default shall have
occurred and be continuing, the Grantor may, to the extent the Grantor has such
right as a holder of the Collateral consisting of securities, other equity
interests or indebtedness owed by any obligor, vote and give consents,
ratifications and waivers with respect thereto, except to the extent that, in
the Secured Party's reasonable judgment, any such vote, consent, ratification or
waiver could detract from the value thereof as Collateral or which could be
inconsistent with or result in any violation of any provision of the Loan
Agreement, this Agreement or any Loan Documents, and from time to time, upon
request from the Grantor, the Secured Party shall deliver to the Grantor
suitable proxies so that the Grantor may cast such votes, consents,
ratifications and waivers.
4

--------------------------------------------------------------------------------

 (b) The Secured Party agrees that the Grantor may, unless an Event of Default
shall have occurred and be continuing, receive and retain all cash dividends and
other distributions with respect to the Collateral consisting of securities,
other equity interests or indebtedness owed by any obligor.
(c) If any Event of Default shall have occurred and be continuing, the Secured
Party may, or at the request and option of the Secured Party the Grantor shall,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party.
7. Covenants. The Grantor covenants as follows:
 (a) The Grantor will not, without providing at least 30 days' prior written
notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, location of its
chief executive office or its principal place of business or its organizational
identification number. The Grantor will, prior to any change described in the
preceding sentence, take all actions requested by the Secured Party to maintain
the perfection and priority of the Secured Party's security interest in the
Collateral.
 (b) The Collateral, to the extent not delivered to the Secured Party pursuant
to Section 4, will be kept at Grantor's chief executive office and the Grantor
will not remove the Collateral from such location without providing at least 30
days' prior written notice to the Secured Party. The Grantor will, prior to any
change described in the preceding sentence, take all actions required by the
Secured Party to maintain the perfection and priority of the Secured Party's
security interest in the Collateral.
 (c) The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Grantor and shall maintain and preserve such perfected First Priority security
interest for so long as this Agreement shall remain in effect.
 (d) The Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein except
as expressly provided for in the Loan Agreement, this Agreement, any other Loan
Documents or with the prior written consent of the Secured Party.
 (e) The Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon. The Grantor
will permit the Secured Party, or its designee, to inspect the Collateral at any
reasonable time, wherever located.
 (f) The Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.
5

--------------------------------------------------------------------------------

8. Secured Party Appointed Attorney-in-Fact. The Grantor hereby appoints the
Secured Party the Grantor's attorney-in-fact, with full authority in the place
and stead of the Grantor and in the name of the Grantor or otherwise, from time
to time in the Secured Party's discretion to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purposes of this Agreement (but the Secured Party shall not be obligated to
and shall have no liability to the Grantor or any third party for failure to do
so or take action). This appointment, being coupled with an interest, shall be
irrevocable. The Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.
9. Secured Party May Perform. If the Grantor fails to perform any obligation
contained in this Agreement, the Secured Party may itself perform, or cause
performance of, such obligation, and the expenses of the Secured Party incurred
in connection therewith shall be payable by the Grantor; provided that the
Secured Party shall not be required to perform or discharge any obligation of
the Grantor.
10. Reasonable Care. The Secured Party shall have no duty with respect to the
care and preservation of the Collateral beyond the exercise of reasonable care.
The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by the Secured Party of any of the rights and
remedies hereunder, shall relieve the Grantor from the performance of any
obligation on the Grantor's part to be performed or observed in respect of any
of the Collateral.
11. Remedies Upon Default.
 (a) The occurrence of an event that under the Loan Agreement would constitute
an Event of Default thereunder shall be an Event of Default hereunder.
(b) If any Event of Default shall have occurred and be continuing, the Secured
Party, without any other notice to or demand upon the Grantor, and in addition
to any rights and remedies available to Secured Party under the Loan Agreement,
may assert all rights and remedies of a secured party under the UCC or other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral. If notice
prior to disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to the Grantor at its notice address as
provided in Section 15 hereof ten days prior to the date of such disposition
shall constitute reasonable notice, but notice given in any other reasonable
manner shall be sufficient. So long as the sale of the Collateral is made in a
commercially reasonable manner, the Secured Party may sell such Collateral on
such terms and to such purchaser(s) as the Secured Party in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property.
6

--------------------------------------------------------------------------------

At any sale of the Collateral, the Secured Party may be the purchaser, licensee,
assignee or recipient of the Collateral, pursuant to Section 8.02(b)(v) of the
Loan Agreement or otherwise, or any part thereof and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations as a credit on account of the
purchase price of the Collateral or any part thereof payable at such sale. To
the extent permitted by applicable law, the Grantor waives all claims, damages
and demands it may acquire against the Secured Party arising out of the exercise
by it of any rights hereunder. The Grantor hereby waives and releases to the
fullest extent permitted by law any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and all rights, if
any, of marshalling the Collateral and any other security for the Secured
Obligations or otherwise. At any such sale, unless prohibited by applicable law,
the Secured Party or any custodian may bid for and purchase all or any part of
the Collateral so sold free from any such right or equity of redemption. Neither
the Secured Party nor any custodian shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing, nor
shall it be under any obligation to take any action whatsoever with regard
thereto. The Grantor agrees that it would not be commercially unreasonable for
the Secured Party to dispose of the Collateral or any portion thereof by
utilizing internet sites that provide for the auction of assets of the type
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. The Secured Party shall not be
obligated to clean-up or otherwise prepare the Collateral for sale.
 (b) If any Event of Default shall have occurred and be continuing, all rights
of the Grantor to (i) exercise the voting and other consensual rights it would
otherwise be entitled to exercise pursuant to Section 6(a) and (ii) receive the
dividends and other distributions which it would otherwise be entitled to
receive and retain pursuant to Section 6(b), shall immediately cease, and all
such rights shall thereupon become vested in the Secured Party, which shall have
the sole right to exercise such voting and other consensual rights and receive
and hold such dividends and other distributions as Collateral.
 (c) If any Event of Default shall have occurred and be continuing, any cash
held by the Secured Party as Collateral and all cash Proceeds received by the
Secured Party in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral shall be applied in whole or in part by
the Secured Party to the payment of expenses incurred by the Secured Party in
connection with the foregoing or incidental to the care or safekeeping of any of
the Collateral or in any way relating to the Collateral or the rights of the
Secured Party hereunder, including reasonable attorneys' fees, and the balance
of such proceeds shall be applied or set off against all or any part of the
Secured Obligations in such order as the Secured Party shall elect. Any surplus
of such cash or cash Proceeds held by the Secured Party and remaining after
payment in full of all the Secured Obligations shall be paid over to the Grantor
or to whomsoever may be lawfully entitled to receive such surplus. The Grantor
shall remain liable for any deficiency if such cash and the cash Proceeds of any
sale or other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by the
Secured Party to collect such deficiency.
 (d) If the Secured Party shall determine to exercise its rights to sell all or
any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Secured Party, the Grantor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.
12. No Waiver and Cumulative Remedies. The Secured Party shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.
7

--------------------------------------------------------------------------------

13. Security Interest Absolute. The Grantor hereby waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. All rights of the
Secured Party and liens and security interests hereunder, and all Secured
Obligations of the Grantor hereunder, shall be absolute and unconditional
irrespective of:
 (a) any illegality or lack of validity or enforceability of any Secured
Obligation or any related agreement or instrument;
 (b) any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Loan Agreement, this Agreement, any Loan Documents or any
other agreement, including any increase in the Secured Obligations resulting
from any extension of additional credit or otherwise;
 (c) any taking, exchange, substitution, release, impairment or non-perfection
of any Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;
 (d) any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;
 (e) any default, failure or delay, wilful or otherwise, in the performance of
the Secured Obligations;
 (f) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Grantor against the Secured Party; or
 (g) any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by the Secured Party that might vary the risk of
the Grantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Grantor or any other grantor, guarantor or surety.
14. Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.
15. Addresses For Notices. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Loan Agreement, and addressed to the respective
parties at their addresses as specified on the signature pages hereof or as to
either party at such other address as shall be designated by such party in a
written notice to each other party.
16. Continuing Security Interest; Further Actions. This Agreement shall create a
continuing First Priority lien and security interest in the Collateral and shall
(a) subject to Section 17, remain in full force and effect until payment and
performance in full of the Secured Obligations, (b) be binding upon the Grantor,
its successors and assigns, and (c) inure to the benefit of the Secured Party
and its successors, transferees and assigns; provided that the Grantor may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party. Without
limiting the generality of the foregoing clause (c), any assignee of the Secured
Party's interest in any agreement or document which includes all or any of the
Secured Obligations shall, upon assignment of the Loan Agreement, become vested
with all the benefits granted to the Secured Party herein with respect to such
Secured Obligations.
8

--------------------------------------------------------------------------------

17. Termination; Release. On the date on which all Secured Obligations have been
paid and performed in full, the Secured Party will, at the request and sole
expense of the Grantor, (a) duly assign, transfer and deliver to or at the
direction of the Grantor (without recourse and without any representation or
warranty) such of the Collateral as may then remain in the possession of the
Secured Party, together with any monies at the time held by the Secured Party
hereunder, and (b) execute and deliver to the Grantor a proper instrument or
instruments acknowledging the satisfaction and termination of this Agreement.
18. Governing Law. This Agreement, the Loan Agreement, any other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement, the
Loan Agreement or any Loan Document (except, as to the Loan Agreement, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the laws of the
State of [Texas]. 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
9

--------------------------------------------------------------------------------





19. Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement, the Loan
Agreement and any other Loan Documents constitute the entire contract among the
parties with respect to the subject matter hereof and supersede all previous
agreements and understandings, oral or written, with respect thereto.
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
NLKW HOLDING, LLC, as Grantor




By /s/ Robert D. Graham                             
 Robert D. Graham,
Chief Executive Officer




VALHI, INC., as Secured Party




By /s/ Gregory M. Swalwell                                
Gregory M. Swalwell,
Executive Vice President, Chief Financial
 Officer and Chief Accounting Officer




10

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF ISSUER'S ACKNOWLEDGMENT


The undersigned hereby (a) acknowledges receipt of the Pledge and Security
Agreement (the "Security Agreement") dated as of November 14, 2016 by and
between NLKW Holding, LLC, a Delaware limited liability company (the "Grantor"),
and Valhi, Inc., a Delaware corporation, (the Secured Party") (b) agrees
promptly to note on its books the security interests granted to the Secured
Party and confirmed under the Security Agreement, (c) agrees that it will comply
with instructions of the Secured Party with respect to the applicable Secured
Obligations without further consent by the Grantor and notwithstanding contrary
instructions given by the Grantor, (d) agrees to notify the Secured Party upon
obtaining knowledge of any interest in favor of any Person in the Secured
Obligations that is adverse to the interest of the Secured Party, (e) agrees,
following its receipt of a notice from the Secured Party stating that the
Secured Party is exercising exclusive control of the Secured Obligations, not to
comply with any instructions or orders regarding any or all of the Secured
Obligations originated by any Person or entity other than the Secured Party (and
its successors and assigns) or a court of competent jurisdiction and (f) waives
any right or requirement at any time hereafter to receive a copy of the Security
Agreement in connection with the registration of any Secured Obligations
thereunder in the name of the Secured Party or its nominee or the exercise of
voting rights by the Secured Party or its nominee.




KRONOS WORLDWIDE, INC.




Clarence B. Brown III,
Vice President and General Counsel













11